Name: Decision of the EEA Joint Committee No 89/1999 of 25 June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: culture and religion;  European construction
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(14)Decision of the EEA Joint Committee No 89/1999 of 25 June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 296 , 23/11/2000 P. 0051 - 0052Decision of the EEA Joint CommitteeNo 89/1999of 25 June 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 72/1999 of the EEA Joint Committee of 15 June 1999(1).(2) Cooperation of the Contracting Parties to the Agreement concern in particular the following three programmes in the field of culture (Decisions Nos 719/96/EC Kaleidoscope(2), 2085/97/EC Ariane(3) and 2228/97/EC Raphael programme(4) of the European Parliament and of the Council).(3) It is appropriate to include an explicit reference to this cooperation in the Agreement,HAS DECIDED AS FOLLOWS:Article 1Article 13 of Protocol 31 to the Agreement shall be amended as follows:1. In paragraphs 2 and 3, the words "paragraph 1" shall be replaced by "paragraphs 1 and 4".2. The following paragraph shall be added:"4. The following Community acts, as well as acts derived therefrom, are the object of this Article:- 396 D 0719: Decision No 719/96/EC of the European Parliament and of the Council of 29 March 1996 establishing a programme to support artistic and cultural activites having a European dimension (Kaleidoscope) (OJ L 99, 20.4.1996, p. 20),- 397 D 2085: Decision No 2085/97/EC of the European Parliament and of the Council of 6 October 1997 establishing a programme of support, including translation, in the field of books and reading (Ariane) (OJ L 291, 24.10.1997, p. 26),- 397 D 2228: Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (the Raphael programme) (OJ L 305, 8.11.1997, p. 31)."Article 2This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 284, 9.11.2000.(2) OJ L 99, 20.4.1996, p. 20.(3) OJ L 291, 24.10.1997, p. 26.(4) OJ L 305, 8.11.1997, p. 31.